Filed 2/24/21 In re Joshua M. CA2/4
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for
publication or ordered published for purposes of rule 8.1115.



          IN THE COURT OF APPEAL OF THE STATE OF
                        CALIFORNIA

                          SECOND APPELLATE DISTRICT

                                            DIVISION FOUR

 In the Matter of JOSHUA M. et al.,                                                 B305008
 Persons Coming Under Juvenile
 Court Law.                                                                         (Los Angeles County
 LOS ANGELES COUNTY                                                                 Super. Ct. No.
 DEPARTMENT OF CHILDREN                                                             19LJJP00362A-C)
 AND FAMILY SERVICES,

             Plaintiff and Respondent,

 v.

 REBECA R.,

             Defendant and Appellant.


      APPEAL from orders of the Superior Court of Los
Angeles County, Jean M. Nelson, Judge. Dismissed in part,
affirmed in part.
     Judy Weissberg-Ortiz, under appointment by the Court
of Appeal, for Defendant and Appellant.
     Office of the County Counsel, Rodrigo A. Castro-Silva,
Acting County Counsel, Kim Nemoy, Assistant County
Counsel, and Peter Ferrera, Deputy County Counsel, for
Plaintiff and Respondent.

            _________________________________

                       INTRODUCTION
      Appellant mother Rebeca R. has three young sons:
Joshua M., Jonathan P., and J.S. On behalf of the children,
respondent Los Angeles County Department of Children and
Family Services (DCFS) filed a petition with four counts, two
under Welfare and Institutions Code section 300, subdivision
(a) (Section 300(a)) and two under section 300, subdivision
(b)(1) (Section 300(b)(1)), alleging that Mother’s history of
domestic violence endangered the children, particularly
incidents involving Nicholas S., J.S.’s father.
      In the proceedings below, the juvenile court found
jurisdiction over all three children and Mother appealed,
arguing that substantial evidence did not support the court’s
jurisdictional findings. However, by the time the opening
brief was filed, the court had terminated jurisdiction as to
Joshua and Jonathan, and noted they had both been
released to their respective parents. We therefore dismiss as
moot the appeal as to Joshua and Jonathan. We affirm the
court’s jurisdictional order as to J.S. because substantial




                             2
evidence supports the court’s finding that he was a person
described by Section 300(b)(1).

           STATEMENT OF RELEVANT FACTS

     A.    The Family
     Mother’s three sons are Joshua M. (born Jan. 2009),
Jonathan P. (born Feb, 2014), and J.S. (born Jul. 2017).
Nicholas S. is the father of J.S. only. While Nicholas was
named in the petition below, he is not a party to this appeal.

      B.    Mother’s Previous Domestic Violence
            Incidents
      In August 2010, Mother was arrested for domestic
violence. Following her completion of a court-ordered 52-
week domestic violence program and anger management
program, the charge was dismissed.
      In August 2017, Mother was living with Nicholas and
his other children at the house of Nicholas’s mother.1
During this time, one of Nicholas’s other romantic partners
(J. Cole) came to stay with them. One day, after Mother had
put her children in the car, she returned to the house to
retrieve something. When she entered Nicholas’s bedroom,
he told her to be careful because Cole was lying on a pallet

1     Nicholas is the father of several other children, with
several other women. Many of the children were also named in
separate petitions heard simultaneously with the petition in this
case, but Mother’s appeal concerns only the petition filed on
behalf of Joshua, Jonathan, and J.S.




                                3
next to the bed. Mother admitted Cole’s presence in
Nicholas’s bedroom upset her. According to Marquise (one of
Nicholas’s sons), Mother then “‘kicked the mess out of
[Cole’s] head.’” Both Nicholas and Elijah (another of
Nicholas’s sons) confirmed this version of events, while
Mother claimed she had merely (and accidentally) stepped
on Cole’s hand while stepping over her. Immediately after
this incident, Nicholas went outside, removed J.S. from
Mother’s car, and told Mother to leave. The two then
engaged in a “tug-of-war” over the month-old infant while he
was in his car seat.
      In October 2018, Mother and Nicholas began arguing
while returning from Magic Mountain. Nicholas was
driving, Mother sat in the passenger seat, and Nicholas’s son
Elijah was in the back. After Nicholas attempted to end the
argument, and lit a cigarette, Mother slapped the cigarette
from Nicholas’s mouth into his lap, and threw a cupful of
liquid at him while he was driving, causing him to swerve.
Nicholas struck Mother, though he claimed this was done
reflexively. Nicholas stated that the two did not speak for
several weeks, after which things reverted to normal. Elijah
corroborated Nicholas’s version of events.

      C.   The April Incident in the Park
      In April 2019, DCFS received a referral regarding a
recent altercation in a park between Mother and Nicholas
that had occurred in front of the children. While the parties’
accounts differed as to who was the aggressor, they generally




                              4
agreed that Mother brought her three children to the park so
that Nicholas could either see, or take custody of, J.S.
Nicholas, who claimed the meeting was for a custody
exchange, alleged that as he was removing J.S. from his car
seat, Mother “‘[j]umped on him’ and was ‘[p]ulling him’”
because she had changed her mind regarding exchanging
custody. Nicholas stated he did nothing aggressive aside
from trying to fend off Mother.

      D. The Petition
      In May 2019, DCFS filed a petition under Sections
300(a) and 300(b)(1) on behalf of all three children. Counts
a-1 and b-1 identically alleged that Mother and Nicholas had
a history of mutual domestic violence in the children’s
presence, describing the April 2019 incident in the park, as
well as several others. Counts a-2 and b-2 identically
alleged that Mother had “a history of violent and assaultive
behavior in the children’s presence,” discussing the Cole
incident. None of the children were detained.
      The court found a prima facie showing had been made
that the children were persons described by Welfare and
Institutions Code section 300, but released all three children
to their respective parents (with the exception of Jonathan,
whose father’s whereabouts were unknown -- he was
released to Mother alone). Nicholas and Mother were
ordered to stay away from each other and the other’s
children and romantic partners (current or former), and to
communicate only electronically.




                              5
      E.    DCFS Continues to Investigate
      The parties’ stories remained largely consistent upon
further investigation. Regarding the April incident at the
park that had occasioned the referral, Mother added that
when Nicholas removed J.S. from the car seat, she tried to
grab the baby by his ankles, but let go when Nicholas pulled
away. Joshua mostly corroborated Mother’s story and
related a separate incident where he saw Mother fighting
with Jonathan’s father.
      Nicholas acknowledged that he and Mother had
engaged in several incidents of domestic violence over the
span of four years, but said he did not think they constituted
a “pattern” because each incident was a different situation.
Regarding the April incident at the park, Nicholas provided
additional details regarding how and when Mother struck
him as he was removing J.S. from the car, noting that
because he was holding J.S., he could not have struck
Mother. Nicholas also related an incident in which, after he
placed a dirty diaper in J.S.’s diaper bag as proof he had
changed it, Mother found the diaper and threw it at him. He
discussed yet another incident in which Mother grabbed his
shirt and punched him in the chest. He denied ever
intentionally hitting Mother. Cole confirmed that she would
see scratches on Nicholas’s neck after he had argued with
Mother regarding custody issues and had seen her be
“aggressive” with him. Nicholas’s mother reported that she
had seen Mother get “‘furious and blank[] out,’” and that




                              6
Mother would frequently “‘go[] off,’ cursing and screaming”
at Nicholas.

      F.    Adjudication and Disposition
      Prior to the adjudication hearing, DCFS submitted a
last minute information reporting that Nicholas and Mother
had violated the court’s stay-away order by traveling
together (along with Nicholas’s sons Marquise and Elijah)
for an overnight trip to San Diego to jointly attend a real
estate seminar in November 2019. When asked why she had
violated the stay-away order, Mother “adamantly stated”
that a social worker had “told her that she ‘did not have to
comply with a stay away order if she felt it was not needed.’”
DCFS noted, however, that the identified social worker “did
not give [Mother] permission to violate the Court order.”
The last minute information also reported that Mother and
Cole had an altercation in December 2019, when they ran
into each other at a store. Cole was present with Nicholas’s
son Marquise, and despite the court’s order that Mother stay
away from Nicholas’s romantic partners and his children,
Mother approached the pair and hugged Marquise, upsetting
Cole. An altercation ensued, though Mother, Cole, and
Marquise disputed the details.
      The court held a jurisdictional hearing on February 6,
7, and 19. After admitting various exhibits, several
witnesses testified.
      Nicholas corroborated Mother’s claim regarding the
stay-away order, and explained he and Mother needed to




                              7
attend the seminar together because they jointly owned a
residential redevelopment business. He reiterated his
version of the April 2019 park incident, claiming that
Mother was the aggressor, who had tried to “wrestle” J.S.
away from him, had struck him while he was carrying J.S.,
and had grabbed one of his hands while he was carrying J.S.
with the other hand. He also testified about the Magic
Mountain car incident, and another incident in which
Mother had grabbed and punched him.
      Mother testified that she had enrolled in all the classes
recommended by DCFS. She also testified about domestic
violence incidents with Jonathan’s father (claiming to be the
victim), and a domestic violence incident with Joshua’s
father (giving no details as to who was the aggressor).
Regarding the incident where she allegedly kicked Cole in
the head, Mother again claimed she merely stepped on Cole’s
fingers accidentally, but admitted to struggling with
Nicholas over J.S.’s car seat while the infant was in it. She
also admitted to throwing liquid at Nicholas while he was
driving in the Magic Mountain car incident, and
acknowledged that doing so impaired Nicholas’s vision and
imperiled the lives of those riding in the car, including
Nicholas’s son Elijah. Regarding the incident in the park,
she testified that at one point Nicholas was lifting J.S. up,
and she held onto the infant’s right leg, trying to wrest him
away from Nicholas.




                              8
      Several DCFS personnel testified that neither they nor
anyone they knew gave the parents permission to disobey
the court’s stay-away order, or to go on the San Diego trip.
      The court then heard argument. The children’s counsel
asked the court to sustain counts a-1 and b-1, arguing that
although they may have disagreed on who was the
aggressor, both parents had admitted to physical
altercations on at least three instances in the presence of at
least one child. Mother’s counsel argued that she was the
victim of domestic violence perpetrated by Nicholas, and she
posed no current risk to the children because she reacted
appropriately in the incidents that had occurred and was
participating in all the recommended programs. Mother’s
counsel also asked the court to dismiss counts a-2 and b-2.
Nicholas’s counsel asked that he be found “non-offending” in
counts a-1 and b-1, because the last altercation occurred in
April 2019, and the evidence showed Mother was the
aggressor, not him. DCFS’s counsel asked the court to
sustain all counts.
      The court found both parents were not credible when
they claimed DCFS had given them permission to go to San
Diego together; this made it difficult for the court to weigh
the conflicting stories regarding the domestic violence
incidents. Ultimately, the court found that three incidents of
domestic violence had occurred between Nicholas and
Mother. Regarding the August 2017 incident, the court
found that the parents had engaged in a “tug-of-war” over
J.S. while he was in his car seat, which put him at risk.




                              9
Regarding the Magic Mountain car incident, the court stated
that what it found “compelling about that incident is
[Mother]’s astonishing lack of good judgment” in throwing a
drink at a person driving on the freeway. The court noted
Mother’s conduct was “extremely dangerous” and placed
Elijah at risk. As to the park incident, the court found it
more likely that the parties were there for a custody
exchange, Mother changed her mind, and there was
“violence on both sides.” The court found that J.S. was again
in the middle of a tug-of-war between the parents. The court
therefore amended and sustained counts a-1 and b-1.2 The
court also amended and sustained counts a-2 and b-2,
pointing to statements from Marquise, Elijah, and Nicholas


2      As amended, counts a-1 and b-1 identically read: “The
children Joshua M[.], Jonathan P[.], and J[.] S[.]’s mother,
Rebec[]a R[.] and mother’s male companion Nicholas . . . , father
of J[.S.], have a history of engaging in violent altercations in the
children’s presence. On 04/15/19, the mother slapped [Nicholas]’s
hand, jumped on [Nicholas]’s back, grabbed and twisted
[Nicholas]’s arm, and punched [Nicholas]’s arm and chest, in the
child J[.S.]’s presence. [Nicholas] shoved the mother and pinned
the mother against the car[, Nicholas]’s elbow into the mother’s
torso [sic]. On a prior occasion, the mother thew a dirty diaper at
[Nicholas]. In October 2018 the mother slapped a cigarette out of
[Nicholas]’s hand causing ashes to burn [Nicholas]’s hand, threw
soda all over [Nicholas], and struck [Nicholas] while [Nicholas]
was operating a vehicle while the children’s half-sibling Elijah
S[.] was a passenger in the car. Such violent conduct on the part
of [Nicholas] and mother endangers the children’s physical health
and safety and places the children at risk of serious physical
harm, damage, and danger.”




                                10
that Mother had intentionally kicked Cole in the head.3 The
court found that Mother “seems to almost seek out the
conflict,” pointing to the incident between Mother and Cole
in the store, and opining that Mother “simply should have
walked away and avoided any other interaction whatsoever.”
The court specifically found there was a current risk of
violence between Nicholas and Mother because although
Mother had previously completed a 52-week domestic
violence course, Nicholas was Mother’s third relationship
marked by domestic violence issues; Nicholas had not taken
any domestic violence classes; and the parties were running
a business together, and were required to co-parent. The
court declared the children dependents of the court, released
Joshua and J.S. to their parents, and released Jonathan to
Mother only (as the whereabouts of his father were
unknown).
      Mother timely appealed. With her opening brief she
also filed a request for judicial notice (which we granted)
showing that in March 2020, the court terminated
jurisdiction as to Joshua and Jonathan.



3     As amended, counts a-2 and b-2 identically read: “The
children Joshua M[.], Jonathan P[.], and J[.] S[.]’s mother, Rebeca
R[.] has a history of violent and assaultive behavior in the
children’s presence. On a prior occasion, the mother kicked a
non-related adult J[.] Cole’s head. Such violent conduct on the
part of the mother endangers the children’s physical health and
safety and place[s] the children at risk of serious physical harm,
damage, and danger.”




                                11
                       DISCUSSION

     A.     The Appeal Is Moot as to Joshua and
            Jonathan, but Not as to J.S.
      DCFS argues that the appeal is moot as to Joshua and
Jonathan because the court has terminated jurisdiction over
them, and therefore we can grant no effective relief. “When
no effective relief can be granted, an appeal is moot and will
be dismissed.” (In re Jessica K. (2000) 79 Cal.App.4th 1313,
1315.) Mother acknowledges that the court has terminated
jurisdiction as to Joshua and Jonathan, but urges us to
exercise our discretion to consider her appeal on the merits.
We decline. With jurisdiction terminated, Joshua released
to Mother and his father, and Jonathan released to Mother,
there is no effective relief we could grant, and no foreseeable
prejudice to Mother.
      DCFS also argues that the appeal is moot as to J.S.
because Nicholas did not appeal and, “[a]s a general rule, a
single jurisdictional finding supported by substantial
evidence is sufficient to support jurisdiction and render moot
a challenge to the other findings.” (In re M.W. (2015) 238
Cal.App.4th 1444, 1452.) However, because jurisdiction has
not terminated as to J.S., and the finding of jurisdiction due
to Mother’s actions could prejudice her in this ongoing case,
we will exercise our discretion to consider her appeal as to
J.S. (Ibid.)




                              12
      B.    Substantial Evidence Supports Jurisdiction
            for J.S. Under Section 300(b)(1)
      Mother argues the court erred by finding jurisdiction
under Section 300(b)(1) because substantial evidence
supports neither a finding of risk at the time of the
adjudication hearing, nor a finding that she was unable to
protect her children.4 We disagree.
      We review a court’s finding of jurisdiction for
substantial evidence. (In re A.M. (2010) 187 Cal.App.4th
1380, 1387.) Under a substantial evidence review, “‘we view
the record in the light most favorable to the juvenile court’s
determinations, drawing all reasonable inferences from the
evidence to support the juvenile court’s findings and orders.
Issues of fact and credibility are the province of the juvenile
court and we neither reweigh the evidence nor exercise our
independent judgment.’” (In re Joaquin C. (2017) 15


4     Though Mother also alleges the court erred in finding
jurisdiction under Section 300(a), “[w]hen a dependency petition
alleges multiple grounds for its assertion that a minor comes
within the dependency court’s jurisdiction, a reviewing court can
affirm the juvenile court’s finding of jurisdiction over the minor if
any one of the statutory bases for jurisdiction that are
enumerated in the petition is supported by substantial evidence.
In such a case, the reviewing court need not consider whether
any or all of the other alleged statutory grounds for jurisdiction
are supported by the evidence.” (In re Alexis E. (2009) 171
Cal.App.4th 438, 451.) Because we find substantial evidence
supports the court’s finding of jurisdiction under Section
300(b)(1), we need not address the sufficiency of the finding
under Section 300(a).




                                 13
Cal.App.5th 537, 560.) “Evidence from a single witness,
even a party, can be sufficient to support the trial court’s
findings.” (In re Alexis E., supra, 171 Cal.App.4th at 451.)
       Several cases have held that a child’s exposure to
domestic violence can support a finding of jurisdiction under
Section 300(b)(1). “Although ‘the question under section 300
is whether circumstances at the time of the hearing subject
the minor to the defined risk of harm’ [citation], the court
may nevertheless consider past events when determining
whether a child presently needs the juvenile court’s
protection.” (In re T.V. (2013) 217 Cal.App.4th 126, 133,
italics omitted.) “Exposing children to recurring domestic
violence may be sufficient to establish jurisdiction under
section 300, subdivision (b). (In re Heather A. [(1996)] 52
Cal.App.4th [183, 193–194] [evidence of continuing violence
between father and stepmother, where at least one incident
occurred in presence of minors, was sufficient for
jurisdictional finding]; see In re Daisy H. (2011) 192
Cal.App.4th 713, 717 [120 Cal.Rptr.3d 709] [physical
violence can support jurisdictional finding where violence is
ongoing or likely to continue, and places child at risk of
physical harm].) ‘“Both common sense and expert opinion
indicate spousal abuse is detrimental to children.”’ (In re
E.B. (2010) 184 Cal.App.4th 568, 576 [109 Cal.Rptr.3d 1].)
Domestic violence impacts children even if they are not the
ones being physically abused, ‘because they see and hear the
violence and the screaming.’” (In re T.V., supra, at 134.)




                             14
      As discussed, substantial evidence supports finding
that: (1) Mother was arrested for domestic violence in 2010
for an incident with Joshua’s father; (2) in August 2017, she
intentionally kicked Cole in the head while Cole was lying on
the floor in Nicholas’s bedroom, and then engaged in a “tug-
of-war” with Nicholas over her month-old son, J.S., while the
infant was in a car seat; (3) Mother once grabbed Nicholas’s
shirt and punched him in the chest; (4) in October 2018,
while driving with Nicholas and Elijah, Mother threw liquid
from a cup at Nicholas while he was driving on the freeway,
causing him to swerve and endanger their lives; (5) during
an April 2019 custody transfer, while Joshua and Jonathan
were present, Mother assaulted Nicholas while he was
carrying J.S., and held on to the baby’s leg while attempting
to wrest him from Nicholas; (6) in December 2019, when
Mother encountered Cole and Marquise at the same store,
Mother disregarded a court order to stay away from them,
resulting in an altercation; and (7) Mother frequently lost
her temper and was observed “‘go[ing] off,’ cursing and
screaming.”
      These incidents support a conclusion that Mother was
the aggressor in several domestic abuse incidents, that she
intentionally sought out conflict, and that she often failed to
consider the potential harm to the children around her
before she acted. Further, Mother’s overnight trip to San
Diego with Nicholas demonstrated that regardless of
Nicholas’s alleged conduct, she had every intention of
continuing to have a relationship with him.




                              15
      On this record, it is immaterial that Mother’s actions
had not yet resulted in physical injury to the children at the
time of the adjudication hearing. (In re T.V., supra, 217
Cal.App.4th at 133 [“Juvenile dependency proceedings are
intended to protect children who are currently being abused
or neglected, ‘and to ensure the safety, protection, and
physical and emotional well-being of children who are at risk
of that harm.’ (§ 300.2, italics added.) ‘The court need not
wait until a child is seriously abused or injured to assume
jurisdiction and take the steps necessary to protect the
child’”].) Substantial evidence supports the court’s finding
that Mother’s actions in instigating, seeking out, and being
involved in numerous acts of domestic violence, created an
ongoing risk of substantial physical harm to her children.5




5     Mother points to various pieces of evidence she asserts
could have supported a finding that her children were not at risk
at the time of the hearing, but such evidence is irrelevant. On a
substantial evidence review, the order “will be upheld if it is
supported by substantial evidence, even though substantial
evidence to the contrary also exists and the trial court might have
reached a different result had it believed other evidence.” (In re
Dakota H. (2005) 132 Cal.App.4th 212, 228.)




                                16
                        DISPOSITION
      We dismiss as moot Mother’s challenge to the orders
finding jurisdiction over Joshua and Jonathan. We affirm
the court’s order finding jurisdiction over J.S.
      NOT TO BE PUBLISHED IN THE OFFICIAL
     REPORTS.




                                     MANELLA, P. J.




We concur:




COLLINS, J.




CURREY, J.




                            17